EXHIBIT 10.1

INCREMENTAL JOINDER AGREEMENT

INCREMENTAL JOINDER AGREEMENT, dated as of May 25, 2011 (this “Joinder
Agreement”), by and among TOYS “R” US-DELAWARE, INC., a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., as Administrative Agent
(“Administrative Agent”) under the Credit Agreement (as defined below), each
initial Term B-2 Lender (as defined below) and each of the other Loan Parties
that is a party hereto.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of August 24, 2010 and as amended on September 20, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Administrative Agent and each
Lender from time to time party thereto (capitalized terms used but not defined
herein having the meaning provided in the Credit Agreement);

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting the establishment of a tranche of New Loans pursuant to Section 2.12
of the Credit Agreement;

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, the Borrower may
obtain New Loan Commitments in respect of New Loans by, among other things,
entering into one or more Joinder Agreements in accordance with the terms and
conditions of the Credit Agreement;

WHEREAS, the Borrower has requested New Loans in an aggregate principal amount
of $400,000,000 (the “Term B-2 Loans”; the New Loan Commitments relating
thereto, the “Term B-2 Commitments”); and

WHEREAS, the New Loan Lenders party to this Joinder Agreement (such New Loan
Lenders and any assignees thereof, the “Term B-2 Loan Lenders”) have indicated
their willingness to lend such Term B-2 Loans on the terms and subject to the
conditions herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Subject to the terms and conditions set forth herein, each Term B-2 Loan Lender
severally agrees to make Term B-2 Loans to the Borrower on the Term B-2 Joinder
Effective Date (as defined below) in the amount of such Term B-2 Lender’s Term
B-2 Commitment as set forth on Schedule A. Pursuant to Section 2.12 of the
Credit Agreement, the Term B-2 Loans shall have the following terms:

 

1.

Applicable Rate. The Applicable Rate with respect to the Term B-2 Loans shall
mean a percentage per annum equal to (i) from the Term B-2 Joinder Effective
Date to the date on which the Administrative Agent receives a
Leverage/Prepayment Certificate pursuant



--------------------------------------------------------------------------------

 

to Section 6.01(g) of the Credit Agreement for the fiscal quarter ending
July 30, 2011 (A) for Eurodollar Rate Loans, 3.75% and (B) for Base Rate Loans,
2.75%, and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Total Leverage Ratio as set forth in the most
recent Leverage/Prepayment Certificate received by the Administrative Agent
pursuant to Section 6.01(g) of the Credit Agreement:

 

Pricing Level    Total Leverage Ratio    Eurodollar Rate   Base Rate

1

   > 1.75:1    3.75%   2.75%

2

   £ 1.75:1    3.50%   2.50%

 

2. Eurodollar Rate. With respect to the Term B-2 Loans only, the Eurodollar Rate
shall be deemed to be the greater of (i) the Eurodollar Rate as defined in the
Credit Agreement and (ii) 1.50% per annum.

 

3. Base Rate. With respect to the Term B-2 Loans only, the Base Rate shall be
deemed to be the greater of (i) the Base Rate as defined in the Credit Agreement
and (ii) 2.50% per annum.

 

4. Mandatory Prepayments. The Term B-2 Loans shall be subject to mandatory
prepayments on the same basis as Loans as set forth in Section 2.03(b), (c),
(d) and (e) of the Credit Agreement. Such mandatory prepayments shall be
allocated between the Loans outstanding under the Credit Agreement prior to the
date hereof (“Existing Term Loans”) and the Term B-2 Loans on a pro rata basis
in accordance with Section 2.03(f) of the Credit Agreement.

 

5. Optional Prepayments. The Term B-2 Loans may be optionally prepaid as set
forth in Section 2.03(a) of the Credit Agreement. As set forth in
Section 2.03(f) of the Credit Agreement, optional prepayments of Existing Term
Loans and any Term B-2 Loans shall be applied ratably among the outstanding
Existing Term Loans and Term B-2 Loans; provided that in the event of a
refinancing or Repricing Transaction in respect of the Existing Term Loans, the
proceeds of such refinancing or Repricing Transaction will be applied to the
outstanding Existing Term Loans prior to application to the Term B-2 Loans.
Optional prepayments of the Term B-2 Loans shall be applied against the
remaining scheduled installments of principal due in respect of the Term B-2
Loans in the manner specified by the Borrower or, if not so specified on or
prior to the date of such optional prepayment, in direct order of maturity. In
addition, if the Borrower makes any prepayment of the Term B-2 Loans in
connection with a Repricing Transaction with respect to the Term B-2 Loans on or
prior to the first anniversary of the Term B-2 Joinder Effective Date, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
Term B-2 Loan Lender, a prepayment premium of 1.00% of the principal amount of
such Term B-2 Loans being repaid.

 

6.

Amortization and Maturity Date. The Borrower shall repay to the Administrative
Agent in dollars for the ratable account of the Term B-2 Loan Lenders on
February 28, May 31, August 31 and November 30 of each year, commencing on
August 31, 2011, an aggregate amount equal to 0.25% of the aggregate principal
amount of the Term B-2 Loans advanced on the Term B-2 Joinder Effective Date
(which payments in each case

 

-2-



--------------------------------------------------------------------------------

 

shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth herein). To the extent not previously paid,
all Term B-2 Loans shall be due and payable on May 25, 2018, together with
accrued and unpaid interest on the principal amount to but excluding the date of
payment.

 

7. Upfront Fee. The Borrower agrees to pay on the Term B-2 Joinder Effective
Date to each Term B-2 Loan Lender party to this Joinder Agreement on the
Term B-2 Joinder Effective Date, as fee compensation for the funding of such
Term B-2 Loan Lender’s Term B-2 Loan, a non-refundable funding fee in an amount
equal to 1.00% of the stated principal amount of such Term B-2 Loan Lender’s
Term B-2 Loan funded on the Term B-2 Joinder Effective Date, which fee may be
paid with the proceeds of the Term B-2 Loans.

 

8. Credit Agreement Governs. Except as set forth in this Joinder Agreement, the
Term B-2 Loans shall have identical terms as the Existing Term Loans and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Loan Parties or any provisions
regarding the rights of the Term Lenders, of the Credit Agreement and the other
Loan Documents, each reference to a “Loan” or “Loans” in the Credit Agreement
shall be deemed to include the Term B-2 Loans and other related terms will have
correlative meanings mutatis mutandis.

 

9. Conditions to Effectiveness. This Joinder Agreement shall become effective on
May 25, 2011 (the “Term B-2 Joinder Effective Date”) when:

 

  (i) this Joinder Agreement shall have been executed and delivered by the
Borrower, the Loan Parties, each Term B-2 Loan Lender party hereto and the
Administrative Agent;

 

  (ii) the Administrative Agent shall have received a certificate of each Loan
Party dated as of the Term B-2 Joinder Effective Date signed by a Responsible
Officer of such Loan Party (i) (A) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to the Term B-2 Loans,
(B) certifying that the certificate or articles of incorporation or organization
(certified by the Secretary of State or like authority of the state of its
incorporation or organization) and by-laws or operating (or limited liability
company) agreement of such Loan Party either (x) have not been amended since the
Restatement Date or (y) are attached as an exhibit to such certificate, and
(C) certifying as to the incumbency and specimen signature of each officer
executing the Joinder Agreement and any related documents on behalf of such Loan
Party and (ii) in the case of the Borrower, certifying as to the matters set
forth in clauses (v), (vi) and (viii) below (except that the representations and
warranties contained in subsections (a) and (b) of Section 5.06 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement);

 

  (iii)

all fees and out-of-pocket expenses required to be paid or reimbursed by the
Borrower as separately agreed by the Borrower and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Goldman Sachs Lending
Partners LLC, Wells Fargo Securities, LLC, Credit Suisse Securities (USA) LLC
and

 

-3-



--------------------------------------------------------------------------------

 

Deutsche Bank Securities Inc. (collectively, the “Bookrunners”), including fees
and out-of-pocket expenses of the Bookrunners and all invoiced fees and expenses
of counsel to the Administrative Agent and the Bookrunners, shall have been paid
or reimbursed, on or prior to the date hereof;

 

  (iv) the Term B-2 Loan Lenders and the Administrative Agent shall have
received (a) an opinion of Simpson Thacher & Bartlett LLP, in form and substance
reasonably satisfactory to the Administrative Agent and (b) Hunton & Williams
LLP, special Virginia counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent;

 

  (v) both immediately before and after giving effect to the Term B-2 Loans, the
representations and warranties of the Loan Parties contained in Article V of the
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects on and as of the Term B-2 Joinder Effective Date as though
made on such date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date);

 

  (vi) the representations and warranties in Section 10 of this Joinder
Agreement shall be true and correct in all material respects as of the date
hereof;

 

  (vii) the Administrative Agent shall have received a notice of such Term B-2
Loan as required by Section 2.02 of the Credit Agreement; and

 

  (viii) no Default or Event of Default shall exist on the date hereof before or
after giving effect to the Term B-2 Loans.

 

10. Representations and Warranties. By its execution of this Joinder Agreement,
the Borrower hereby certifies that:

 

  (i) this Joinder Agreement has been duly authorized by all necessary
corporate, membership, partnership or other necessary action and has been duly
executed and delivered by each Loan Party that is a party hereto and constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

 

  (ii)

the execution, delivery and performance of this Joinder Agreement and the other
documents executed in connection herewith (a) have been duly authorized by all
requisite corporate or other organizational and, if required, stockholder or
member action and (b) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for such
as (i) have been obtained or made and are in full force and effect, or (ii) the
failure of which to obtain would not reasonably be expected to result in a
Material Adverse Effect, (c) will not violate any Applicable Law or the Charter
Documents of any Loan Party, except to the extent that such violation would not
reasonably be

 

-4-



--------------------------------------------------------------------------------

 

expected to result in a Material Adverse Effect, (d) will not violate or result
in a default under any indenture or any other agreement, instrument or other
evidence of Material Indebtedness, except to the extent that such violation or
default would not reasonably be expected to result in a Material Adverse Effect
and (e) will not result in the creation or imposition of any Lien on any asset
of any Loan Party.

 

11. Borrower Covenant. The Borrower covenants and agrees that it will use the
proceeds of the Term B-2 Loans (i) to fund the redemption, repurchase or
repayment of any portion of the 2011 Notes on or prior to August 1, 2011 (which,
for the avoidance of doubt, may be effected by making a Restricted Payment to
Holdings) and (ii) to pay fees and expenses incurred in connection therewith and
with this Joinder Agreement and related transactions.

 

12. Term B-2 Loan Lender Covenants. Each Term B-2 Loan Lender and any assignees
hereof hereby covenant and agree to vote (and to execute and submit a signature
page to the Administrative Agent reflecting such vote) in favor of any and all
of the following changes to the Credit Agreement (and acknowledges that it will
not receive any fees paid by the Borrower in connection with seeking such
amendment) should the Borrower seek an amendment to the Credit Agreement to make
such changes:

 

  (i) in each of the definition of “Excess Cash Flow” and in Section 2.03(e),
changing “January 28, 2012” to “February 2, 2013”;

 

  (ii) deleting Section 6.13;

 

  (iii) adding a new clause to Section 7.02 allowing the Borrower to make
investments in or contributions to Propco II, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, in each of
(x) the period from the Effective Date through November 30, 2011 and (y) each
12-month period thereafter until December 1, 2013, to the extent (A) notice of
redemption has been given in accordance with the indenture (the “Propco II
Secured Notes Indenture”) governing Propco II’s 8.50% senior secured notes due
2017 (the “Propco II Secured Notes”) and (B) the proceeds of such Investments
are used by Propco II to redeem, in each such period in accordance with the
Propco II Secured Notes Indenture, not more than 10% of the aggregate principal
amount of Propco II Secured Notes that were issued as of November 20, 2009 (or
any exchange notes therefor), plus any applicable premium;

 

  (iv) providing that any prepayment of Loans pursuant to Section 2.03(a) of the
Credit Agreement shall be applied to any Class of Loans as directed by the
Borrower; and

 

  (v) providing that the “Maximum Incremental Facilities Amount” shall be
increased from $700,000,000 to $800,000,000.

 

13.

Administrative Agent Waiver. By its execution of this Joinder Agreement, the
Administrative Agent hereby waives the requirement in Section 2.12(a) of the
Credit Agreement that written notice by the Borrower of its election to request
any New Loan Commitments

 

-5-



--------------------------------------------------------------------------------

 

be not less than ten Business Days prior to the date on which the Borrower
proposes that such New Loan Commitments shall become effective.

 

14. Acknowledgments. Each Loan Party hereby expressly acknowledges the terms of
this Joinder Agreement and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Joinder Agreement and the transactions contemplated
hereby and (ii) its guarantee of the Obligations (including, without limitation,
the Term B-2 Loans) under the Security Documents and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, the
Obligations with respect to the Term B-2 Loans) pursuant to the Security
Documents.

 

15. Amendment, Modification and Waiver. This Joinder Agreement may not be
amended, modified or waived except in accordance with Section 10.01 of the
Credit Agreement.

 

16. Liens Unimpaired. After giving effect to this Joinder Agreement, neither the
modification of the Credit Agreement effected pursuant to this Joinder Agreement
nor the execution, delivery, performance or effectiveness of this Joinder
Agreement:

 

  (a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

 

  (b) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

17. Assignments. The Form of Assignment and Assumption for Term B-2 Loans is
attached as Exhibit A hereto which, for the avoidance of doubt, shall be the
exclusive form of assignment and assumption to be used by Term B-2 Lenders when
assigning Term B-2 Loans (which such exhibit shall be incorporated into the
Credit Agreement as Exhibit C-2; and each reference in the Credit Agreement to
Exhibit C will hereafter be deemed a reference to Exhibit C-1 or Exhibit C-2, as
applicable).

 

18. Entire Agreement. This Joinder Agreement, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Joinder Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Joinder Agreement is a Loan Document.

 

-6-



--------------------------------------------------------------------------------

19. GOVERNING LAW. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS JOINDER AGREEMENT AND
SHALL APPLY HERETO.

 

20. Severability. If any provision of this Joinder Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Joinder Agreement shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

21. Counterparts. This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic means of an executed counterpart of a signature page to this
Joinder Agreement shall be effective as delivery of an original executed
counterpart of this Joinder Agreement.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Maria McClain

  Name:  Maria McClain   Title:    Vice President

 

[Incremental Joinder Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Term B-2 Loan Lender

By:  

/s/ Peter Almond

  Name:  Peter Almond   Title:    Director

 

[Incremental Joinder Amendment]



--------------------------------------------------------------------------------

TOYS “R” US-DELAWARE, INC. By:  

/s/ Adil Mistry

  Name:  Adil Mistry   Title:    Vice President-Treasurer GEOFFREY HOLDINGS, LLC
By:  

/s/ Adil Mistry

  Name:  Adil Mistry   Title:    Vice President-Treasurer TOYS ACQUISITION, LLC
By:  

/s/ Adil Mistry

  Name:  Adil Mistry   Title:    Vice President-Treasurer GEOFFREY, LLC By:  

/s/ Adil Mistry

  Name:  Adil Mistry   Title:    Vice President-Treasurer GEOFFREY
INTERNATIONAL, LLC By:  

/s/ Adil Mistry

  Name:  Adil Mistry   Title:    Vice President-Treasurer TRU-SVC, LLC By:  

/s/ Joel Tennenberg

  Name:  Joel Tennenberg   Title:    Manager

 

[Joinder Agreement]



--------------------------------------------------------------------------------

TRU OF PUERTO RICO, INC. By:  

/s/ Adil Mistry

  Name:   Adil Mistry   Title:   Vice President-Treasurer

 

[Joinder Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to JOINDER AGREEMENT

 

Name of New Loan Lender

  

Type of Commitment

   Amount  

Bank of America, N.A.

   New Loan Commitment    $ 400,000,000   

 

[Joinder Agreement]



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT AND ASSUMPTION FOR TERM B-2 LOANS

This Assignment and Assumption for Term B-2 Loans (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement (as defined
below), receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

BY EXECUTING THIS ASSIGNMENT AND ASSUMPTION, THE ASSIGNEE HEREBY EXPRESSLY
ACKNOWLEDGES AND AGREES TO VOTE (AND TO EXECUTE AND SUBMIT A SIGNATURE PAGE TO
THE ADMINISTRATIVE AGENT REFLECTING SUCH VOTE) IN FAVOR OF THE CHANGES TO THE
CREDIT AGREEMENT SET FORTH IN SECTION 12 TO THE INCREMENTAL JOINDER AGREEMENT
(AS DEFINED BELOW) SHOULD THE BORROWER SEEK AN AMENDMENT TO THE CREDIT AGREEMENT
TO MAKE SUCH CHANGES AND ACKNOWLEDGES THAT IT WILL NOT RECEIVE ANY FEES PAID BY
THE BORROWER IN CONNECTION WITH SEEKING SUCH AMENDMENT.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                         

 

C-1



--------------------------------------------------------------------------------

2.

Assignee:                                          [and is an Affiliate/Approved
Fund of [identify Lender]1]

 

3. Borrower: Toys “R” Us-Delaware, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the Administrative Agent
under the Credit Agreement.

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
August 24, 2010 (as amended, amended and restated, extended, supplemented,
waived or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Toys “R” Us-Delaware, Inc., a Delaware corporation (the “Borrower”), each
lender from time to time party thereto (the “Lenders”), Bank of America, N.A.,
as administrative agent for the Lenders (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”), Bank of America,
N.A., as collateral agent for the Lenders (together with its permitted
successors and assigns in such capacity, the “Collateral Agent”), Goldman, Sachs
Credit Partners L.P. and JPMorgan Chase Bank, N.A., as Syndication Agents,
Credit Suisse Securities (USA) LLC and Wells Fargo Bank, N.A., as Documentation
Agents, Banc of America Securities LLC, J.P. Morgan Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers, and Banc of America
Securities LLC, J.P. Morgan Securities Inc., Wells Fargo Securities LLC, Goldman
Sachs Lending Partners LLC, Credit Suisse Securities (USA) LLC, Citigroup Global
Markets Inc. and Deutsche Bank Securities Inc., as Joint Bookrunning Managers.

6. Incremental Joinder Agreement. Incremental Joinder Agreement, dated as of
May 25, 2011 (the “Incremental Joinder Agreement”) , by and among the Borrower,
the Administrative Agent, each initial Term B-2 Lender (as defined therein) and
each of the Loan Parties party thereto.

7. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans
for all Lenders*      Amount of
Commitment/
Loans Assigned*      Percentage
Assigned of
Commitment/
Loans2      CUSIP Number  

New Loan Commitment

   $         $               $         $           %      

 

1 

Select as applicable.

2 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

C-2



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans
for all Lenders*      Amount of
Commitment/
Loans Assigned*      Percentage
Assigned of
Commitment/
Loans2      CUSIP Number      $         $           %          $         $     
     %      

 

[8.

Trade Date:                     ]3

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Title:  

 

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date. Minimum amount to be
$1.0 million with respect to Commitments and Loans unless, in each case, the
Administrative Agent and the Borrower otherwise consents, or entire remaining
amount of the Assignee’s Commitments or Loans at the time owing to such
Assignee.

 

C-3



--------------------------------------------------------------------------------

Consented to and Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

 

  Title:  

 

C-4



--------------------------------------------------------------------------------

[Consented to: TOYS “R” US-DELAWARE, INC. By:  

 

  Title:                    ]4  

 

4 

If required pursuant to Section 10.06(b) of the Credit Agreement.

 

C-5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1.  Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement (as amended by the Incremental Joinder Agreement) as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copies of the Credit Agreement and the Incremental Joinder
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption an Administrative Questionnaire,
(vii) the Administrative Agent has received (or has waived its right to receive)
a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

[The Assignee further represents and warrants that it (i) it is an Affiliated
Lender pursuant to the Credit Agreement and shall be subject to the restrictions
set forth in Section 10.18 thereof; and (ii) at the time of such assignment on a
pro forma basis after giving affect to such assignment, the aggregate principal
amount of all Loans held by Affiliated Lenders shall not exceed 30% of the
aggregate principal amount of all Loans outstanding under the Credit
Agreement.]5

2.   Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.

 

 

5

Insert this sentence in the case of an Assignee that is an Affiliated Lender:

 

-2-